DETAILED ACTION
	Claims 1-20 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11, and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the claim recites that the identifier is a resistor, however, claim 1 recites that the identifier is readable by a control module.  Resistors do not have memory that is readable.  One of ordinary skill in the art would not understand how a resistor could be “read” by a controller.
Regarding claims 10 and 11, the claim recites “further comprising the control module.”  It is unclear whether “the control module” is another control module because it follows the language “further comprising.”
Regarding claims 14 and 15, claim 14 recites that the identifier comprises a resistor provides a resistance value as the electrical parameter.  Resistors do not have a processor or a readable memory that would enable communication with a controller.  One of ordinary skill in the art would not understand how a resistor could be could communicate a parameter to a controller.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 1-3, 8, 9, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kudo et al. (US 2014/0327400).
	Regarding claim 1, Kudo et al. teaches a battery monitoring system for an electric vehicle comprising a battery array 110, 120, a plurality of cell controller ICs 100 (identifier) that communicates with (is readable by) a battery controller 200, whereby the cell controller ICs 100 are installed with the batteries when they are installed in the vehicle (par. 15, 30-39, fig. 1).
[AltContent: textbox (Second resistor)][AltContent: textbox (First resistor)][AltContent: arrow][AltContent: arrow]	
    PNG
    media_image1.png
    635
    738
    media_image1.png
    Greyscale

	Regarding claim 2, Kudo et al. teaches that parameter such as voltage are measured by the IC 100 and are communicated to the battery controller 200 (par. 37).
	Regarding claim 3, Kudo teaches that part of the IC 100 comprises a resistor (par. 15, 30-39, fig. 1).
	Regarding claim 8, Kudo teaches that the batteries form multiple arrays, wherein a first array has a first IC 100 (identifier) and a second array has a second IC 100 (identifier) (par. 15, 30-39, fig. 1).
Regarding claim 9, Kudo teaches that the first Identifier is a first resistor and the second identifier is a second resistor (see annotated figure 1, par. 30-39).
.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 4, 6, 7, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kudo et al. as applied above, further in view of Rao (US 2008/0297104).
	Regarding claims 4, 6, 17, and 20 Kudo does not teach that the IC 100 comprises an erasable programmable read only memory.  However, Rao teaches that battery monitors may suitable comprise 
	Regarding claim 7 and 19, the Kudo combination teaches an EPROM which can write information in the programmable memory (Rao, par. 18).  Kudo teaches that the IC 100 is functional while the batteries are installed in the vehicle (par. 15).

	Claims 5, 10, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kudo et al. and Rao, further in view of Li et al. (US 2018/0337536).
	Regarding claims 5, 10, 16, and 18 the Kudo combination does not teach that a model number is identified and stored by the programmable memory.  However, Li et al. teaches that battery controllers may store the model number of the battery to compensate for differences in batteries (par. 41).  The combination of Kudo, Rao, and Li does not explicitly state that the model numbers are stored in the memory, however, one of ordinary skill in the art would recognize that a controller that stores a model number would do so in a memory as that is the only type of component capable of storing information.  Therefore, it would have been obvious to one of ordinary skill in the art to store the model number of the batteries of the Kudo combination in the programmable memory because Li teaches that such information can help to compensate for differences between cells.





	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873. The examiner can normally be reached Monday through Friday, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB B MARKS/Primary Examiner, Art Unit 1729